WHEREAS, on the 17th day of March, 1982, Arno Windscheffel, Disciplinary Administrator for the State of Kansas, filed a disciplinary complaint against Ross R. Freeman, an attorney admitted to the practice of law in the State of Kansas; and
WHEREAS, the complaint alleged that Ross R. Freeman, while employed as a senior vice-president of Security Benefit Life Insurance Company, did between the dates of February 4, 1980, and October 28, 1980, cause four checks to be issued by Security Benefit to fictitious payees in a total amount of $59,991.25 and then converted such sum of money to his own personal use; and
WHEREAS, the complaint had been duly set for hearing before a panel of the Kansas Board for Discipline of Attorneys on the 7th day of July, 1982; and
WHEREAS, Ross R. Freeman voluntarily surrendered his certificate to practice law to the Clerk of the Supreme Court on the 6th day of July, 1982; and
WHEREAS, after due consideration, the Cout finds that the certificate to practice law of Ross R. Freeman should be cancelled and declared void and the voluntary relinquishment of his right to practice law be accepted.
NOW, THEREFORE, IT IS ORDERED AND DECREED that Ross R. Freeman be and he is hereby disbarred from the practice of law in the State of Kansas and the privilege of Ross R. Freeman to practice law in the State of Kansas is hereby revoked and the Clerk of the Supreme Court is directed to strike the name of Ross R. Freeman from the roll of attorneys in the State of Kansas.
IT IS FURTHER ORDERED that the certificate of Ross R. Freeman to practice law in the State of Kansas is hereby cancelled and declared null and void and the costs of this action are assessed to Ross R. Freeman.
IT IS FURTHER ORDERED that this order shall be pub*587lished in the official Kansas Reports and that the Clerk shall comply with the requirements of Rule 217.
BY ORDER OF THIS COURT dated and effective this 7th day of July, 1982.